The papers submitted upon this application indicate the supposition on the part of counsel that this court can prescribe the papers upon which an appeal is to be heard. This supposition is erroneous. The papers to be transmitted to the appellate court on an appeal from an order are prescribed in section 1315 of the Code of Civil Procedure which requires the appellant to cause a certified copy of the notice of appeal, of the order and of the papers upon which the order was founded to be transmitted to the appellate court by the clerk. In the case of an impoverished appellant, the court may, however, in exceptional circumstances consent to dispense with the printing of some of the papers. Counsel have not been able to agree as to those which in any event ought to be printed; and after considering the additional affidavits which have been submitted we have concluded that the appellant need only print those papers which he has specified as sufficient. Any question as to what papers were considered or not considered by the Appellate Division must be settled by the certificate of the clerk of that court.